*559SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is AFFIRMED.
Plaintiff-appellant Cornel Nicolae, pro se, appeals from the judgment of the United States District Court for the Eastern District of New York (Block, J.) entered pursuant to an unreported Decision and Order dated March 28, 2005, granting defendant-appellee’s motion for judgment on the pleadings pursuant to Fed.R.Civ.P. 12(c). The parties’ familiarity with the facts is assumed. For the reasons stated in the district court’s thorough opinion, we affirm.
The judgment of the district court is AFFIRMED.